                                                                        USDCSDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT
                                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC#:--------,-
                                                                                       --,.---
                                                                        DATE FILED: Lf/j(o /JO,,
 HALO LIFESTYLE LLC,

                                        Plaintiff,                        18 Civ. 9459 (PAE)
                        -v-
                                                                         OPINION & ORDER
 HALO FARM, INC.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff Halo Lifestyle LLC ("Halo Lifestyle"), a New York limited liability company,

brings this action, seeking a declaratory judgment, pursuant to 28 U.S.C. §§ 2201(a) and 2202,

that (1) its HALO SPORT Mark does not infringe or violate defendant's HALO FARM Marks

and (2) it may continue to market and sell its products using the HALO SPORT Mark. In

addition, Halo Lifestyle seeks an order "enjoining Defendant, its officers, owners, partners,

employees, agents, parents, subsidiaries, attorneys, and anyone acting in concert or participation

with any of them, from pursuing any claims against Plaintiff for infringement or violation of

Defendant's HALO FARM Marks." Dkt. 18 ("AC") at 13. Defendant Halo Farm, Inc. ("Halo

Farm"), a New Jersey corporation, moves to dismiss for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(l). In the alternative, Halo Farm moves to

strike Halo Lifestyle's request for injunctive relief as overly broad pursuant to Rule 12(f).

       For the reasons that follow, the Court grants the motion to dismiss.
